DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of Group I, claims 1-6, 9-13, 15 and 18 in the reply filed on 04/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2021 was noted and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Atif Mahammed et al., Bioconjugate Chem, 2004, 15, 738-746) in view of Yen et al. (US 2017/0096434) and Medina-Kauwe (US 2016/0331840).
Mahammed discloses amphiphilic corroles and its Ga and Mn complexes form tightly bound noncovalent conjugates with human serum albumin (HAS) towards utilization of corroles in bioinorganic applications (abstract). In one embodiment, discloses that an initial ration of HAS: corrole is of 5:1, the percentage of corrole that remained bound to HAS was 40% to about 80% (page 741). Additional disclosure includes that corrole is especially promising for biomedical research because of its structural similarity to the most active porphyrin-based drugs and because amphiphilicity is easily achieved. 
Mahammed fails to disclose hydrophobic corrole and nanoparticles having a mean diameter in the range of 30 nm to 200 nm. 
Yen discloses pharmaceutical composition comprising derivatized corroles for using as imaging and therapeutic agent (abstract). The derivatized corrole compounds include metallocorroles:

    PNG
    media_image1.png
    328
    508
    media_image1.png
    Greyscale

wherein R1-R4 are independently –F or –N(H)-(CH2)m-Y; and Y  is –N(Z2)2, -O-Z, and Z is independently an amino acid, peptide, protein, polyoly, and in embodiment, z in these compounds further or independently are conjugated (covalently or noncovalently) to a protein (0006-0010 and 0018). In other embodiments, M is Ag, Al, Co, Cr, Cu, Fe, Ga, Ge, Hf, Ir, Mo, Mn, Nb, Ni, Os, Pt, Re, Rh, Ru, Sb, Sn, Ta, Ti, V, or W, a lanthanide or actinide, or an isotope or radionuclide thereof, each of which is optionally coordinated to one or more ligands (0065). Additional disclosure includes that as macrocycles, corroles have significant advantages over other drug classes such as small molecules or biologics; as their size is on the order needed to target protein-protein interactions and yet they can have unexpectedly high cell permeability. Corroles are typically in the nanometer size regime and interact with macromolecular surfaces, such as those of proteins, and the corrole structure can be modified to increase cellular uptake and nuclear localization, which are traditional challenges for drug candidates (0212). 
Medina-Kauwe discloses a pharmaceutical composition comprising drug delivery molecules that comprise a ligand, a membrane penetration domain, and a payload binding domain (abstract). The payload binding domain forms a complex with a 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate hydrophobic corrole into Mahammed’s composition. The person of ordinary skill in the art would have been motivated to make those modification because Yen teaches that corroles have significant advantages over other drug classes such as small molecules or biologics; as their size is on the order needed to target protein-protein interactions and yet they can have unexpectedly high cell permeability. Corroles are typically in the nanometer size regime and interact with macromolecular surfaces, such as those of proteins, and the corrole structure can be modified to increase cellular uptake and nuclear localization, which are traditional challenges for drug candidates (0212) and reasonably would have expected success because corroles are inherently fluorescent molecules due to their conjugated π-system, a property that is useful for determining cellular uptake and localization.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.